Citation Nr: 1333216	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-10 170	)	DATE
	)
	)


THE ISSUE

Whether a September 17, 1993 decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a left ankle disability, a right knee disability, and a left elbow disability should be revised or reversed on the grounds of clear and unmistakable error.  

(The issue of service connection for posttraumatic stress disorder (PTSD) and for a left knee disability, the issue of whether new and material evidence has been received to reopen claims of service connection for disability of the right knee and for a psychiatric disability other than PTSD, as well as the issue of whether the Veteran is competent to handle disbursement of VA funds, are the subjects of a separate Board decision.)


REPRESENTATION

Moving party represented by:  The American Legion

APPEARANCE AT ORAL ARGUMENT

The moving party


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The moving party served on active duty from January 22 to September 4, 1980.  He also had a period of active duty for training from August 1976 to January 1977 while serving in the Pennsylvania Army National Guard.   

This matter is currently before the Board on motion for revision or reversal on the grounds of clear and unmistakable error (CUE) of a September 17, 1993, decision of the Board that denied entitlement to service connection for a left ankle disability, for a right knee disability, and for a left elbow disability.  

In March 2013, the moving party appeared before the undersigned Veterans Law Judge during a videoconference hearing.  

By a March 2010 letter to the moving party, the Board acknowledged a CUE motion and advised the moving party to review the rules relating to such matters regarding CUE found at 38 U.S.C.A. § 7111 (West 2002) and 38 C.F.R. §§ 20.1400-1411 (2013).  At that time, the Board also mistakenly notified the moving party's prior representative of the CUE motion.  Thereafter, in separate September 2013 letters, the Board acknowledged the CUE motion to the moving party's custodian (having been appointed since the March 2010 letter) and to the American Legion, the moving party's current representative.  Both the moving party's custodian and the American Legion were advised to review the rules relating to CUE matters at 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-1411.  No request to review the moving party's claims folders was made by either the custodian or the American Legion.  

Also, by way of history, in November 2010, the Board denied the Veteran's motion for reconsideration of the Board's September 17, 1993 decision.  In that November 2010 decision, the Board found that its September 17, 1993 decision did not contain obvious error of fact or law, and that the decision contained findings of fact that were supported by plausible reasons and bases.  Furthermore, the November 2010 decision also found that the moving party had been provided an opportunity to attend a regional office hearing.  In December 2010, following the Board's November 2010 denial of the motion for reconsideration, the moving party filed a notice of appeal with the United States Court of Appeals for Veterans Claims (Court) for the purpose of appealing the Board's September 17, 1993 decision.  Subsequently, in July 2012, the Court dismissed the moving party's appeal.  


FINDINGS OF FACT

1.  On September 17, 1993, the Board issued a decision that denied entitlement to service connection for a left ankle disability, for a right knee disability, and for a left elbow disability.

2.  The moving party's motion based on CUE fails to set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board's September 17, 1993 decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for any alleged error.  


CONCLUSION OF LAW

The moving party has not satisfied the threshold pleading requirements for the revision of a Board decision on grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  See Bouton v. Peake, 23 Vet. App. 70 (2008); Fugo v. Brown, 6 Vet. App. 40 (1993).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  

The Board notes that 38 C.F.R. § 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions in existence at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).  Review of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

The following situations do not constitute CUE:  (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2002).  

A review of the claims folders reveals that in an August 2009 rating decision, inter alia, the RO continued the denial of the moving party's claims for service connection for right knee strain with patellar tendonitis (disability of the right knee) and for a psychiatric disorder.  In the decision's narrative discussing both claims, the findings of two May 2009 VA examinations were noted.  The moving party was subsequently notified of the RO's decision by letter that same month, August 2009.  In January 2010, the RO received a statement (VA Form 21-4138) from the moving party in which the following was noted,

I'm filing a "clear and unmistakable error" in my claim.  Mr. J. R. had Dr. R. change his diagnosis without knowing the [   ] facts.  I was clearly suffering high anxiety & tramatize [sic] with SPC Tillar's death . . . . I have faith that you will review & see that.  

Also my right knee was damaged in the service[.]  [Y]ou also had the VA doctor speculate that it could have happen in a bus accident 15 years after. . . . Please rectify this wrong and make it right.  

The RO received a second statement (VA Form 21-4138) from the moving party, also received in January 2010.  In that statement the following was noted,

This letter is appeal on your decision of my right knee and anxiety that occurred while on active duty. . . . Your guidelines states [sic] section 3.17 a reason of doubt the VA will favor on the side of the [Veteran].  This was not done.  This is a clear and unmistakable error.  

Thereafter, the RO forwarded both statements to the Board, where they were received on March 3, 2010.  In April 2010, the RO issued the moving party a notice letter in which it commented, "We are working on your claim for a clear and unmistakable error for a rating decision dated August 20, 2009."  

At the moving party's March 2013 hearing before the undersigned Veterans Law Judge (VLJ), the moving party's representative informed the VLJ that he wished the Board to make a decision on the moving party's motion of CUE in a Board's September 17, 1993 decision based on the evidence of record.  Neither the representative nor the moving party otherwise provided any presentation on the issue of CUE in the Board's September 17, 1993 decision.  

It appears in this case that the Board interpreted the forwarded correspondence (VA Forms 21-4138) from the moving party as a CUE motion in the September 17, 1993 Board decision.  However, the evidence would support that the moving party's correspondence actually was directed to the RO and the August 20, 2009 rating decision that had denied the moving party's claims for service connection for disability of the right knee and for a psychiatric disability.  

With respect to the motion to revise or reverse the Board's September 17, 1993 decision on the grounds of CUE, the moving party has not alleged that either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied based on the medical evidence and the result would have been manifestly different but for the alleged error.  Also, the moving party has not asserted any factual or legal deficiency with the Board's September 17, 1993 decision.  The moving party does not refer to any specific regulation, statute, or case law, does not describe how the law was misapplied, and does not provide reasons as to why the result in the Board's September 17, 1993 decision would have been manifestly different but for such an error.  Furthermore, as noted above, in November 2010, the Board did review its September 17, 1993 decision when it denied the Veteran's motion for reconsideration of that decision.  The Board found no obvious error of fact or law, and that the decision contained findings of fact that were supported by plausible reasons and bases.  

The Board does not find that the moving party's motion for revision of the Board's September 17, 1993 decision based on CUE sets forth clearly and specifically the errors, of fact or law in the decision, the legal or factual basis for such allegation of error, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion to revise or reverse the Board's September 17, 1993, decision on the basis of CUE is dismissed without prejudice as to refiling.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


